Case 1:20-cv-01271-JPH-DLP Document 32 Filed 07/07/20 Page 1 of 2 PageID #: 279




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                  )
MARC BLACK, SHELLY BROWN,                        )
DAVID CARTER, REBECCA GAINES,                    )
JANICE JOHNSON, ELIZABETH KMIECIAK,              )
CHAQUITTA MCCREARY,                              )
KATHERINE PAOLACCI, DAVID SLIVKA,                )
DOMINIC TUMMINELLO, and                          )
INDIANA VOTE BY MAIL, INC., individually,        )
 and on behalf of those similarly situated,      )
                                                 )
                       Plaintiffs,               )
                                                 )
                -vs-                             )      Case No. 1:20-cv-01271-JPH-DLP
                                                 )
PAUL OKESON, S. ANTHONY LONG,                    )
SUZANNAH WILSON OVERHOLT, and                    )
ZACHARY E. KLUTZ, in their official              )
capacity as members of the Indiana               )
Election Commission, and                         )
CONNIE LAWSON, in her official                   )
capacity as the Indiana Secretary of State,      )
                                                 )
                       Defendants.               )

  PLAINTIFFS’ MOTION TO EXCUSE INDIVIDUAL PLAINTIFFS FROM PERSONAL
   ATTENDANCE AT JULY 14, 2020 TELEPHONIC SETTLEMENT CONFERENCE

         Plaintiffs, Barbara Tully, Katharine Black, Marc Black, Shelly Brown, David Carter, Rebecca

Gaines, Janice Johnson, Elizabeth Kmieciak, Chaquitta McCreary, Katherine Paolacci, David Slivka,

Dominic Tumminello, and Indiana Vote By Mail, Inc., by counsel, respectfully file their Motion to

Excuse Individual Plaintiffs from Personal Attendance at the July 14, 2020 Telephonic Settlement

Conference, and in support thereof, state as follows:

         1.     A telephonic settlement conference has been scheduled for July 14, 2020 at 10:00 a.m.

E.D.T.
Case 1:20-cv-01271-JPH-DLP Document 32 Filed 07/07/20 Page 2 of 2 PageID #: 280




       2.      Plaintiffs Katharine Black, Marc Black, Shelly Brown, David Carter, Rebecca Gaines,

Janice Johnson, Elizabeth Kmieciak, Chaquitta McCreary, Katherine Paolacci, David Slivka and

Dominic Tumminello have agreed to be represented at the settlement conference by, and bound by

the decisions of, Plaintiff Barbara Tully. Ms. Tully can and will attend the settlement conference, and

will also represent Indiana Vote by Mail, Inc. Thus, attendance of the other individual Plaintiffs

would serve no purpose in facilitating settlement and would create unnecessary hardship and burden.

       3.      The undersigned counsel, along with Ms. Tully, will attend the Settlement Conference.

       WHEREFORE, Plaintiffs, Barbara Tully, Katharine Black, Marc Black, Shelly Brown, David

Carter, Rebecca Gaines, Janice Johnson, Elizabeth Kmieciak, Chaquitta McCreary, Katherine

Paolacci, David Slivka, Dominic Tumminello, and Indiana Vote By Mail, Inc., respectfully request

that this Court excuse the appearance of the above-mentioned Plaintiffs at the July 14, 2020

telephonic settlement conference and allow Barbara Tully, with full settlement authority and decision-

making authority, to attend via telephone on their behalf; and all other proper relief.

                                                        Respectfully submitted,


                                                        s/ William R. Groth
                                                        William R. Groth
                                                        MACEY SWANSON LLP
                                                        445 N. Pennsylvania St., Suite 401
                                                        Indianapolis, IN 46204
                                                        Tel: (317) 637-2345, Ext. 132
                                                        E-mail: WGroth@fdgtlaborlaw.com


                                                        s/ Mark W. Sniderman
                                                        Mark W. Sniderman
                                                        FINDLING PARK CONYERS
                                                         WOODY & SNIDERMAN, P.C.
                                                        151 N. Delaware Street, Ste. 1520
                                                        Indianapolis, IN 46204
                                                        Tel: (317) 231-1100
                                                        E-mail: msniderman@findlingpark.com



                                                    2
